Citation Nr: 0111462	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-09 579	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture at L-1, currently rated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1952 to 
April 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 RO decision, which denied the 
veteran's claim seeking entitlement to an increased rating 
for residuals of a compression fracture at L-1 and continued 
a 20 percent rating for such.  In the course of the veteran's 
appeal, he was granted an increased rating of 40 percent for 
his service-connected disability.



FINDINGS OF FACT

1.  The veteran's spine is not ankylosed.

2.  The veteran's degenerative disc disease is pronounced; he 
has persistent pain, muscle spasms, absent deep tendon 
reflexes, and numbness.



CONCLUSION OF LAW

The criteria for a 60 percent rating for residuals of a 
compression fracture at L-1 have been met. 38 U.S.C.A. § § 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from March 1952 to 
April 1956.

A service medical record, dated in October 1955, indicates 
the veteran sustained a compressed fracture of the vertebrae 
involving L-1 as the result of a motorcycle accident, which 
occurred while in service.  

By an August 1956 RO decision, service connection for 
residuals of a compression fracture at L-1 was granted, and a 
20 percent rating was assigned for such. (Since this August 
1956 decision, the veteran's rating was at one time decreased 
to 10 percent and then subsequently returned to 20 percent.  
As of April 1999, the veteran's rating has increased to 40 
percent.)

In April 1999, the veteran submitted an increased rating 
claim for residuals of a compression fracture, L-1.  At this 
time, the veteran also included Physical Therapy Progress 
Notes dated July 1997 through December 1997.  The referenced 
progress notes indicated the veteran received treatment for 
his lower back, to include a moderate level of exercise.

In January 2000, the veteran underwent a VA examination for 
purposes of evaluating his spine.  During his examination, 
the veteran reported that he had hurt his back while in 
service.  He also reported present symptoms of low back pain 
with radiation to his right lower extremity.  He indicated 
that he had had physiotherapy, which was noted for the most 
part to have been ordered by his private physician.  
According to the veteran, he still receives occasional 
treatment from his private physician, and he is frequently 
placed on an exercise program consisting of riding a bicycle 
and walking.

On physical examination, the veteran's gait and trunk 
movements were described as somewhat labored.  It was noted 
that the veteran was ambulatory with the use of a straight 
cane.  He was unable to walk on his heels or toes.  In 
regards to the veteran's range of motion of the lumbar spine, 
flexion at the waist was 45 degrees.  The veteran's extension 
was 20 degrees.  The veteran's lateral bending was 20 degrees 
to the right and 20 degrees to the left.  The veteran's 
rotation was noted as 60 degrees to the right and 60 degrees 
to the left.  A moderate degree of tenderness and spasm over 
the paravertebral muscles of the right lumbar area was noted.  
In addition, deep tendon reflexes in the lower extremities 
were diminished, but equal on each side.  The strength of the 
extensor hallucis longus muscles were described as adequate 
and equal on each side.  The veteran was able to straighten 
both knees while in a sitting position, and there were no 
sensory changes detected in either foot.

X-rays taken of the lumbosacral spine revealed osteopenia, 
with an old compression fracture of L1.  There was narrowing 
of the intervertebral disk space between L5 and S1, which was 
indicative of degenerative joint disease and discogenic 
disease.  Final diagnosis included residuals of a compression 
fracture of L1, as well as post-traumatic degenerative disk 
disease and degenerative joint disease of the lumbosacral 
spine at L5-S1.

In May 2000, the RO received private treatment records from 
Dr. M.S., M.D.  A radiology report, dated in March 2000, 
indicated that severe degenerative disc change was seen at 
L5-S1.  An old compression fracture at L1 vertebral body was 
also noted, in addition to disc space narrowing in the lower 
thoracic area with anterior and lateral spurring and bridging 
about the disc spaces.  The vertebral body height at 2, 3, 4, 
and 5 were normal.  There was mild arthritic change to the 
posterior facets.  The impression was that the veteran had 
chronic change to the lumbar spine consistent with 
osteoarthritis to the posterior facets at L5-S1.  
Degenerative disc at the lower thoracic and lower lumbar area 
were noted, as well as an old compression fracture at the L1 
vertebral body.  

A private examination report dated in April 2000, revealed 
that the veteran presented for treatment with lower back pain 
radiating down the posterior and lateral aspects of the right 
leg, stopping at the knee.  Objective findings indicated the 
veteran had decreased lumbar flexion to 45 degrees and 
straight leg rises at 30 degrees.  Absent deep tendon 
reflexes on the right side, as well as patellar was noted.  
X-rays of the veteran's spine showed advanced spondylosis, as 
well as old compression fracture of L1 with 40 percent loss 
of vertebral body height and completely dissecated L5-S1 with 
spurring and advanced arthritis or articular facets.  The 
impression was that the veteran had lumbar spondylosis 
advanced with lack of mobility.  In addition, there was 
evidence of a herniated lumbar disc, radiculopathy and 
possible advanced spinas stenosis secondary to advanced 
spondylosis.  Lastly, a spinal compression fracture, or 
flexion injury of L1 was noted.  A subsequent computed 
tomography of the veteran's spine was recommended.  The 
veteran's CAT scan revealed marked degenerative disc changes 
at the T11-T12 and T12-L1 level.  Posterior protrusion of the 
disc at T11-T12 L1 level was noted with impingement and 
narrowing of the spinal canal.  Based on the veteran's CAT 
scan of his lumbar spine, the impression was that the veteran 
had post-traumatic change to the upper lumbar area, T11-T12 
and T12-L1 level suggesting post-traumatic changes consistent 
with impingement of the spinal cord.  In regards to a CAT 
scan involving the region of L3 to the sacrum, findings 
demonstrated marked degenerative change at the L5-S1 level.  
Large osteophytes were seen to the posterior facets.  There 
was marked impingement on the left at L5-S1 level.  The 
impression was that the veteran had marked impingement to the 
nerve root on the left at L5-S1 level secondary to severe 
osteophyte formation.  It was noted that there was also some 
slight impingement on the spinal cord at this level on the 
left, due to the large osteophyte.

At a May 2000 hearing, the veteran testified regarding his 
lower back symptoms.
The veteran indicated that 'a lot of days,' he gets up and 
when he tries to walk he has shooting pain down his lower 
spine on his right side.  In addition, he sometimes has 
numbness.  He also reported that he has spasms, both during 
the day and night.  Moreover, he indicated that he has been 
awakened by spasms during the night.  The veteran indicated 
he takes pain medication due to being in constant pain, which 
is worse at night.  The veteran advised that because he is 
limited in what he can do, a friend helps him dress in the 
morning, as well as cutting his grass and driving his car.


II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  VA is also required to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in the veteran's favor.  38 C.F.R. 
§ 4.3.  Lastly, separate diagnostic codes identify the 
various disabilities.  VA therefore, has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

The veteran's disability is currently rated as 40 percent 
disabling under 38 C.F.R. § 4.17a, Diagnostic Code 5293 
(2000).  As the evidence indicates the veteran does in fact 
have degenerative disc disease of the lumbar spine, 
application of Diagnostic Code 5293 is appropriate.  
Nevertheless, the veteran claims that his 40 percent rating 
does not adequately reflect the severity of his condition.  
Instead, the veteran, through his representative, has 
indicated that a 60 percent evaluation would be a more 
appropriate rating for his disability.  Because the veteran 
has requested a rating of 60 percent, the application of 
Diagnostic Codes 5292 and 5295 would be inappropriate in this 
case since neither code provides for a rating in excess of 40 
percent.  Therefore, in order to warrant a higher rating, the 
veteran must meet the criteria for a 60 percent evaluation 
under Diagnostic Code 5293, or the evidence would have to 
show the veteran has symptoms consistent with the rating 
criteria for ankylosis, 38 C.F.R. § 4.17a, Diagnostic Code 
5289 (2000).  

Based on a review of the record, the medical findings do not 
reflect the veteran has ankylosis.  38 C.F.R. § 4.17a, 
Diagnostic Code 5289 (2000).  Consequently, the application 
of Diagnostic Code 5293 in this present case must be 
considered.  See Butts v. Brown, 5 Vet.App. 532 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence.)

Under Diagnostic Code 5293, a rating of 40 percent rating is 
assigned where there is evidence of invertebral disc syndrome 
with severe recurring attacks with intermittent relief.  A 
rating of 60 percent, the highest rating for invertebral disc 
syndrome, requires a pronounced invertebral disc disorder, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the deseased disc, with little intermittent 
relief.  38 C.F.R. § 4.17a, Diagnostic Code 5293 (2000).

Based on the evidence of record, the veteran clearly has 
degenerative disc disease of the lumbar spine at L5-S1.  
Moreover, the evidence supports a finding that the veteran's 
disc disorder is pronounced.  X-rays of the veteran's spine 
taken during his January 2000 VA examination revealed 
narrowing of the intervertebral disc space between L5 and S1, 
which was deemed indicative of degenerative joint disease and 
discogenic disease.  The final diagnoses included residuals 
of a compression fracture of L1, as well as post traumatic 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine at L5-S1.  Subsequent x-rays taken in 
March 2000 indicated that severe degenerative disc change was 
seen at L5-S1.  The impression was that the veteran had had 
chronic change to the lumbar spine consistent with 
osteoarthritis to the posterior facets at L5-S1.  Lastly, a 
CAT scan of the veteran's lumbar spine and the region of L3 
to sacrum confirmed the presence of degenerative disc 
disease, in addition to detecting impingement of the spinal 
cord, marked impingement on the left at L5-S1, and 
impingement to the nerve root on the left at L5-S1 level 
secondary to severe osteophyte formation.  




The veteran has also testified to being in constant pain due 
to the presence of his degenerative disc disease.  As a 
result, he takes pain medicine. During his January 2000 VA 
examination he reported symptoms of low back pain with 
radiation to his right lower extremity.  A private 
examination report dated in April 2000, revealed that the 
veteran presented for treatment with lower back pain 
radiating down the posterior and lateral aspects of the right 
leg, stopping at the knee.  Most recently, the veteran 
testified that 'a lot of days,' he gets up and when he tries 
to walk he has shooting pain down his lower spine on his 
right side.  In addition, he sometimes has numbness.  He also 
reported that he has spasms, both during the day and night.  
Consequently, the veteran has sought the assistance of a 
friend in order to help him dress in the morning and perform 
other daily tasks.

Given, the veteran's pronounced degenerative disc disease 
coupled with his persistent pain symptoms and muscle spasms, 
an increased rating to 60 percent for the veteran's service 
connected residuals of a compression fracture at L-1 is 
warranted 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000). 

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  The veteran's service-connected back 
disability may well cause some impairment in his daily 
activities, but there is nothing to distinguish his case from 
the cases of numerous 


other veterans who are subject to the schedular rating 
criteria for low back disability.  In any event, the Board, 
in the first instance, may not assign an extraschedular 
rating.  Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an increased 60 percent rating for the 
veteran's service connected residuals of a compression 
fracture, L-1 is granted.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

